851 A.2d 856 (2004)
COMMONWEALTH of Pennsylvania, Appellant,
v.
Samuel E. HARRIS, Appellee.
Supreme Court of Pennsylvania.
Submitted November 10, 2003.
Decided June 21, 2004.
*857 Donald R. Totaro, Esq., Kelly M. Sekula, Esq., for Commonwealth of Pennsylvania.
Barry Gene Goldman, Esq., Lancaster, for Samuel E. Harris.
BEFORE: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 21st day of June, 2004, the order of the Lancaster County Court of Common Pleas is reversed insofar as it declared the Registration of Sexual Offenders Act unconstitutional, and the case is remanded for further proceedings. See Commonwealth v. Williams, 574 Pa. 487, 832 A.2d 962 (2003); Commonwealth v. Maldonado, 576 Pa. 101, 838 A.2d 710 (2003).
Justice EAKIN did not participate in the consideration or decision of this case.